Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 1, 2022

                                     No. 04-22-00273-CV

                   IN THE INTEREST OF E.M.E AND E.D.E., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA02152
                           Honorable Tina Torres, Judge Presiding


                                        ORDER
       Appellant has filed a motion for a fourteen-day extension of time to file a brief. We
grant the motion and order appellant’s brief filed not later than August 8, 2022.

        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Because of the time constraints
governing the disposition of this appeal, further requests for extensions of time will be
disfavored.

       It is so ORDERED on August 1, 2022.

                                                           PER CURIAM

       ATTESTED TO: ______________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT